DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 17/161,885 filed 01/29/2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommariva (US 4,441,611) in view of Spivey (US 10,858,145).

1: Sommariva discloses a container pack comprising:
a first group of containers 2 (first row),
a second group of containers 2 (second row), and
a substrate 1,
wherein the first group of containers and the second groups of containers each comprise at least one individual container (fig. 1), and
wherein the at least one individual container of the first group of containers and the at least one individual container of the second group of containers are bonded by means of at least one spot of hot melt adhesive 13 to opposing sides 3A, 4A of the substrate, the substrate being located between the first group of containers and the second group of containers (col. 2, ll. 29-67; fig. 1A).

Sommariva fails to disclose a perforated adhesive outline. Spivey teaches the substrate being perforated such that each spot of the hot melt adhesive on the substrate is enclosed by a perforation line (col. 5, ll. 40-56). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the sealing points of Sommariva to include the perforated portions of Spivey to easily facilitate removal of the product from the carrier.  

2: Sommariva-Spivey discloses the container pack of claim 1, wherein the perforation line consists of cut lines and uncut lines, and wherein the sum of the cut lines occupies at least 40% of the total length of the perforation line (Spivey; col. 5, ll. 40-56; fig. 7).

3: Sommariva-Spivey discloses container pack of claim 2, having cut-lines of given lengths.  To modify the length of the cut-line into the claimed 1-10 mm length range would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

4: Sommariva-Spivey discloses the container pack of claim 1, wherein each of the perforation lines is in the form of a polygon (Spivey; fig. 7).

5: Sommariva-Spivey discloses the container pack of claim 4, wherein the polygon is selected from the group consisting of a rectangle and a circle (Spivey; fig. 7).

6: Sommariva-Spivey discloses the container pack of claim 1, wherein each of the individual containers has a total height consisting of an upper half and a bottom half, and wherein the at least one spot of the hot melt adhesive is present in the upper half of the total height of each of the individual containers (Sommariva; fig. 1A).

7: Sommariva-Spivey disclosesthe container pack of claim 6, wherein at least one further spot of the hot melt adhesive is present in the bottom half of each of the individual containers (col. 2, ll. 58-67; fig. 1A).

8: Sommariva-Spivey discloses the container pack of claim 1, wherein each spot of the hot melt adhesive, bonding the individual container of the first group of containers is on a different height than the spot of the hot melt adhesive on the opposite side of the substrate, bonding the individual container of the second group of containers (Sommariva; fig. 1A).

9: Sommariva-Spivey discloses the container pack of claim 1, wherein the individual containers are selected from the group consisting of a bottle, a can, a foil pouch and a rectangular cuboid (Sommariva; fig. 1).

10: Sommariva-Spivey discloses the container pack of claim 1 wherein the individual containers are rectangular cuboids comprising polyethylene (Spivey; col. 3, ll. 28-37). 

11: Sommariva-Spivey discloses the container pack of claim 1, wherein the first group of containers and the second group of containers each comprise two to six of the individual containers (Sommariva; fig. 1).

12-14: Sommariva-Spivey discloses the container pack of claim 1, wherein each of the individual containers has a volume of 0.1 liters to 2.0 liters (Spivey; col. 3, ll. 28-37; fig. 6). 
. 
15-16: Sommariva-Spivey discloses the container pack of claim 1, wherein the spots of the hot melt adhesive are selected from the group consisting of a line and a circular dot (Sommariva; col. 1, ll. 56-62; fig. 1A). 

17-18: Sommariva-Spivey discloses the container pack claim 1, wherein the substrate is selected from the group consisting of paperboard and plastic material (Sommariva; abstract).  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommariva (US 4,441,611) in view of Spivey (US 10,858,145) in view of Takamori (US 2021/0292605). 

19: Sommariva-Spivey discloses the container pack of claim 1, but fails to disclose a specific adhesive. Takamori teaches wherein the hot melt adhesive composition comprises a polymer selected from the group consisting of ethylene alpha olefin and ethylene polar commoner ([0041], [0091]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the hot adhesive of Sommariva-Spivey to include the polymer of Takamori since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 MPEP 2144.07 II


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735                                                                                                                                                                                                        
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735